Opinion issued July 7, 2010.
 
 
 
 
 

 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-05-01142-CR
____________
 
 BOBBY
VILLARREAL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 
 

On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 999776
 
 

MEMORANDUM  OPINION
          Appellant
has filed a motion to withdraw the above-referenced appeal.  The motion complies with the Texas Rules of
Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We
have not yet issued a decision. 
Accordingly, the motion is granted, and the appeal is dismissed.

          The
Clerk of this Court is directed to issue the mandate within 10 days of the date
of this memorandum opinion.  See Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Jennings, Alcala,
and Massengale.
Do not publish.  See Tex.
R. App. P. 47.2(b).